DETAILED ACTION
	Claims 1-3, 5-13, and 15-20 are pending. Claims 1 and 5 have been amended and claims 4 and 14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a polymerizable compound represented by Formula (II)”, and the claim also recites “wherein the polymerizable compound represented by Formula (II) is a polymerizable compound represented by Formula (IIa)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner suggests removing Formula (II) and amending claims 3 and 13 to recite “in Formula (IIa)”.
Claims 2, 3, 5-13, and 15-20 are rejected because they depend from rejected based claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein n is Formula (II) is an integer of 0 to 2”. However, claim 1 requires Formula (IIa) which is a subset of Formula (II) when n is 2. Therefore, claim 2 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO2016125839) in view of Katoh et al. (U.S. 2016/0318845). U.S. 2017/0329063 is being used as the English translation of ‘839.
Sakai et al. teaches an optical film having at least an optically anisotropic layer, and the optically anisotropic layer contains a smectic liquid crystal compound not including a fluorine atom and a compound partially having a cyclohexane ring in which the hydrogen atom is substituted with a linear alkyl group, a polarizing plate and an image display device [abstract] (claims 7, 9-12, 15, and 17-20) wherein a specific example of the liquid crystal compound is the following formula L-1:

    PNG
    media_image1.png
    126
    594
    media_image1.png
    Greyscale
[0046] which is equivalent to Formula (I) of instant claim 1 when L1 and L2 are polymerizable groups, SP1 and SP2 are divalent linking groups in which two -CH2- are substituted with –O- and two –CH2- are substituted with –CO- of a branched alkylene having 12 carbon atoms, A1 and A2 are aromatic rings having 6 carbon atoms, D3 and D4 are –CO-O-, G1 and G2 are divalent alicyclic hydrocarbon groups having 6 carbon atoms, D1 and D2 are –CO-O-, and Ar is represented by Formula (Ar-2) when A3 and A4 are –S-, X is a non-metal atom of Group XIV to XVI, and Z1 and Z2 are hydrogen atoms. Sakai et al. also teaches the optically anisotropic layer satisfies Expression (I): 0.75≤Re(450)/Re(550)≤1.0 [0072] (claims 8 and 16). The compound partially having a cyclohexane ring in which the hydrogen atom is substituted with a linear alkyl group of represented by Formula A-3 [0065] of Sakai et al. is structurally similar to Formula (IIa) of the instant claims except that the polymerizable group is attached to the center ring instead of on the left and/or right terminal groups.
	However, Katoh et al. teaches the following polymerizable compound 32:

    PNG
    media_image2.png
    118
    587
    media_image2.png
    Greyscale
[page 8] which is the same as Sakai’s Formula A-3 and is a specific example of the following Formula (I) [0010]:

    PNG
    media_image3.png
    108
    351
    media_image3.png
    Greyscale
[0010] wherein m can be 2, R1 is a hydrogen atom, a straight-chain or branched alkyl group with 1 to 12 carbon atoms or –Z-Sp-Q when Z can be –COO-, Sp can be a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a polymerizable group, l can be 1, L1 can be a single bond, L2 can be –COO-, A is a (m+n) valent cyclic group, n can be 1, Z can be –COO-, Sp is a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a polymerizable group [0012-0024] in which A is particularly preferably benzene [0063] such that when R1 is a straight-chain alkylene group it is representative of compound 32 and Katoh’s Formula A-3 and when R1 is -Z-Sp-Q it is equivalent to Formula (IIa) of instant claims 1-3, 5, and 13 when L5 and L6 are each polymerizable groups, Sp5 and Sp6 are each linear or branched alkylene groups with 1 to 12 carbon atoms or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms where Q is a substituent, D9 and D12 are each –O-, Cy1, Cy2, Cy3, and Cy4 are each 1,4-cyclohexylene, D7 and D11 are each -O-, and A5 is represented by Formula (A5-1) when r21 is 1 and R21 is a substituent. Katoh et al. also teaches the compound of the present invention has a low birefringence [0007] in addition, since the absorption in a visible light region is extremely small regardless of the type of a substituent group of an aromatic ring or a linking group, the polymerizable compound which is indicated by Formula (I) satisfies a plurality of characteristics such as being colorless and transparent, having a wide liquid crystalline phase range, being easily dissolved in a solvent, or being easily polymerizable. By being derived therefrom, a cured film which is produced using a polymerizable composition which includes the polymerizable compound which is indicated by Formula (I) may satisfy a plurality of characteristics such as exhibiting sufficient hardness, being colorless and transparent, and having favorable weather resistance and heat resistance. Accordingly, it is possible to use the cured film which is formed using the polymerizable composition described above for various uses, for example, such as a retardation plate which is a constituent component of an optical element, a polarizer element, a selective reflection film, a color filter, an anti-reflection film, a view angle compensation film, a holographic, an alignment film, and the like [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to substitute the straight-chain alkylene terminal groups of compound 32 of Katoh with the polymerizable-containing group -Z-Sp-Q and arrive at the instantly claimed Formula (IIa) through routine experimentation of substituting equally suitable groups for the sought invention and subsequently modify the teachings of Sakai et al. to replace their alkyl cyclohexane compound with the compound of formula (I) of Katoh et al. and arrive at the instant claims in order to achieve low birefringence, transparency, wide phase range, sufficient hardness, and favorable weather and heat resistance.
	Claims 7 and 15 recite “obtained by polymerizing” which is considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The Examiner suggests amending claims 7 and 15 to instead recite “comprising”.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO2016125839) in view of Katoh et al. (U.S. 2016/0318845) as applied to claim 1 above, and further in view of Uehira et al. (U.S. 2010/0045901).
With regard to claim 6, Sakai in view of Katoh teach the above optical film and polymerizable compounds but do not teach a compound of formula (I) when A1 and A2 are cycloalkane rings having 6 or more carbon atoms.
However, Uehira et al. teaches a polymerizable compound with reverse wavelength dispersion [0001] such as the following compound:

    PNG
    media_image4.png
    146
    570
    media_image4.png
    Greyscale
[page 18] which is equivalent to formula (I) of instant claims 1 and 6 when L1 and L2 are polymerizable groups, SP1 and SP2 are linear alkylene groups having 3 carbon atoms, A1 and A2 are cycloalkane groups having 6 carbon atoms, D3 and D4 are single bonds, G1 and G2 are divalent alicyclic hydrocarbon groups having 6 carbon atoms, D1 and D2 are –CO-O-, and Ar is represented by Formula (Ar-3) when A3 and A4 are –S-, D5 is a single bond, SP3 is a single bond, L3 is a monovalent organic group, D6 is –CO-O-, SP4 is a linear alkylene group having 2 carbon atoms, and L4 is a polymerizable group. Uehira et al. also teaches application of the liquid crystal compound provides a more favorable range of wavelength dispersion satisfying mathematical formula (6): 0.60<Δn(450nm)/Δn(550nm)<0.95 [0092]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Sakai et al. to include the polymerizable liquid crystal compound of Uehira et al. in order to provide a more favorable, i.e. lower, range of wavelength dispersion.
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. Applicant argues the Examiners assertion of Katoh teaching Formula (IIa) fails to properly compare the claimed Formula with that of Katoh.
The Examiner respectfully disagrees. The previous rejection recited that when Katoh’s formula (I) is defined as: m is 2, R1 is –Z-Sp-Q when Z is –COO-, Sp is a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a polymerizable group, l is 1, L1 is a single bond, L2 is –COO-, A is a (m+n) valent cyclic group, n is 1, Z is –COO-, Sp is a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a polymerizable group [0012-0024] in which A is particularly preferably benzene [0063] which is equivalent to Formula (IIa) of instant claims 1-3, 5, and 13 when L5 and L6 are each polymerizable groups, Sp5 and Sp6 are linear or branched alkylene groups with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms where Q is a substituent, D9 and D12 are –O-, Cy1, Cy2, Cy3, and Cy4 are 1,4-cyclohexylene, D7 and D11 are –O-, and A5 is represented by Formula (A5-1) when r21 is 1 and R21 is a substituent. The prior art is not required to teach a specific example of each embodiment disclosed therein. For clarification purposes only, since the teachings of Katoh remain the same, the Examiner has added to the current rejection that R1 is fully defined as “a hydrogen atom, a straight-chain or branched alkyl group with 1 to 12 carbon atoms or –Z-Sp-Q” such that when R1 is a straight-chain alkyl it is representative of/equivalent to Katoh’s compound 32 and Sakai’s Formula A-3 and when R1 is -Z-Sp-Q it is equivalent to Applicant’s Formula (IIa). The substitution of equally suitable groups for the sought invention is known in the liquid crystal art.
Due to the amendment of instant claim 1, the 112(b) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722